     Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 1 of 26 Page ID #:1426




 1     SHANNON LISS-RIORDAN (State Bar No. 310719)
 2     sliss@llrlaw.com
       LICHTEN & LISS-RIORDAN, P.C.
 3     729 Boylston Street, Suite 2000
       Boston, MA 02116
 4     Telephone: (617) 994-5800
       Facsimile:     (617) 994-5801
 5

 6
       Attorney for Plaintiffs
 7

 8                                 UNITED STATES DISTRICT COURT
 9
                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                         EASTERN DIVISION
11

12     ADRIANA ORTEGA, ROBERTA                     Case No.: 5:17-cv-00206-JGB-KK
       FRIEDMAN, ADRIANA AVELAR and
13
       SHEYENNE MCCREA, individually and on
14     behalf of all others similarly situated,    SECOND AMENDED CLASS ACTION
                                                   AND COLLECTIVE ACTION
15                    Plaintiff,                   COMPLAINT
       v.
16

17     SANTA BARBARA HOSPITALITY
       SERVICES, INC., THE SPEARMINT RHINO
18     COMPANIES WORLDWIDE, INC.,
       SPEARMINT RHINO CONSULTING
19     WORLDWIDE, INC., SANTA BARBARA
       HOSPITALITY SERVICES, LLC, DG
20     HOSPITALITY VAN NUYS, LLC, ROUGE
21     GENTLEMEN’S CLUB, INC.,
       BROOKHURST VENTURE, LLC, CITY OF
22     INDUSTRY HOSPITALITY VENTURE, INC.,
       FARMDALE HOSPITALITY SERVICES,
23     INC., INLAND RESTAURANT VENTURE I,
       INC., MIDNIGHT SUN ENTERPRISES, INC.,
24     OLYMPIC AVENUE VENTURE, INC.,
25     PLATINUM SJ, ENTERPRISE, PNM
       ENTERPRISES, RIALTO POCKETS,
26     INCORPORATED, SANTA BARBARA
       HOSPITALITY SERVICES, INC., SANTA
27     MARIA RESTAURANT ENTERPRISES,
       INC., THE OXNARD HOSPITALITY
28

                                     SECOND AMENDED COMPLAINT - 1
     Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 2 of 26 Page ID #:1427



       SERVICES, INC., WASHINGTON
 1     MANAGEMENT, LLC, BROOKHURST
 2     VENTURE ANAHEIM, LLC, CITY OF
       INDUSTRY HOSPITALITY VENTURE, LLC,
 3     FARMDALE HOSPITALITY SERVICES,
       LLC, INLAND RESTAURANT VENTURE I,
 4     LLC, MIDNIGHT SUN ENTERPRISES, LLC,
       OLYMPIC AVENUE VENTURES, LLC, PNM
 5
       ENTERPRISES SANTA ANA, LLC, THE
 6     OXNARD HOSPITALITY SERVICES, LLC,
       RIALTO POCKETS, LLC, SANTA
 7     BARBARA HOSPITALITY SERVICES, LLC,
       SANTA MARIA RESTAURANT
 8     ENTERPRISES, LLC, AND WASHINGTON
       MANAGEMENT LOS ANGELES, LLC.,
 9

10                Defendants.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                SECOND AMENDED COMPLAINT - 2
     Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 3 of 26 Page ID #:1428




 1                                   I.       NATURE OF THE ACTION

 2            1.      Plaintiffs bring this suit as a class and collective action on behalf of all individuals

 3     who performed as entertainers and in conjunction therewith have provided nude, semi-nude, and/or

 4     bikini entertainment for customers from October 30, 2017 through January 22, 2020 as “LLC

 5     Members” or “independent contractors” during any portion of the foregoing time period at the Clubs

 6     owned by Defendants in California.

 7            2.      As described in further detail herein, Plaintiffs alleged that Defendants have

 8     misclassified dancers as LLC Members or independent contractors and, in so doing, have
 9     violated various provisions of federal and California law by (1) failing to pay dancers minimum
10     wage; (2) taking portions of gratuities left for dancers by patrons; (3) failing to provide dancers
11     with accurate itemized wage statements; (4) failing to reimburse dancers for work-related
12     expenditures; (5) failing to keep accurate payroll and employment records for dancers; and (6)
13     failing to pay dancers’ wages when due. The violations of the California Labor Code described
14     herein are, separately, actionable under the Labor Code Private Attorneys General Act of 2004.
15                                              II.     PARTIES
16            3.      Defendant The Spearmint Rhino Companies Worldwide, Inc. (“Spearmint Rhino
17     Companies”) is a Nevada corporation with its principal places of business located at 1875
18     Tandem Way, Norco, CA 92860.

19            4.      Defendant Spearmint Rhino Consulting Worldwide, Inc. (“Spearmint Rhino

20     Consulting”) is a Delaware corporation with its principal place of business located at 1875

21     Tandem Way, Norco, CA 92860.

22            5.      Defendant Midnight Sun Enterprises, Inc. (“Spearmint Rhino – Torrance”) is a

23     California corporation with its principal offices at 1875 Tandem Way, Norco, CA 92860, and

24     conducting business as Spearmint Rhino – Torrance.

25            6.      Defendant Midnight Sun Enterprises, LLC (“Spearmint Rhino – Torrance LLC”)

26     is a California Limited Liability Company with its principal offices at 1875 Tandem Way,

27     Norco, CA 92860, and conducting business as the LLC under which entertainers performed at

28     Spearmint Rhino – Torrance.

                                          SECOND AMENDED COMPLAINT - 3
     Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 4 of 26 Page ID #:1429




 1            7.     Defendant Santa Barbra Hospitality Services, Inc. (“Spearmint Rhino – Santa

 2     Barbara”) is a California Corporation with its principal offices at 1875 Tandem Way, Norco, CA

 3     92860, and conducting business as Spearmint Rhino – Santa Barbara.

 4            8.     Defendant Santa Barbara Hospitality Services, LLC (“Spearmint Rhino – Santa

 5     Barbara LLC”) is a California Limited Liability Company with its principal offices at 1875

 6     Tandem Way, Norco, CA 92860, and conducting business as the LLC under which entertainers

 7     performed at Spearmint Rhino – Santa Barbara.

 8            9.     Defendant Platinum SJ Enterprise (“Spearmint Rhino – San Jose”) is a California
 9     Corporation with its principal offices at 1875 Tandem Way, Norco, CA 92860, and conducting
10     business as Spearmint Rhino – San Jose.
11            10.    Defendant City of Industry Hospitality Venture, Inc. (“Spearmint Rhino – City of
12     Industry”) is a California Corporation with its principal offices at 1875 Tandem Way, Norco, CA
13     92860, and conducting business as Spearmint Rhino – City of Industry.
14            11.    Defendant City of Industry Hospitality Venture, LLC (“Spearmint Rhino – City of
15     Industry LLC”) is a California Limited Liability Company with its principal offices at 1875
16     Tandem Way, Norco, CA 92860, and conducting business as the LLC under which entertainers
17     performed at Spearmint Rhino – City of Industry.
18            12.    Defendant Inland Restaurant Venture I, Inc. (“Spearmint Rhino – Van Nuys”) is a

19     California Corporation with its principal offices at 1875 Tandem Way, Norco, CA 92860, and

20     conducting business as Spearmint Rhino – Van Nuys.

21            13.    Defendant Inland Restaurant Venture I, LLC (“Spearmint Rhino – Van Nuys

22     LLC”) is a California Limited Liability Company with its principal offices at 1875 Tandem Way,

23     Norco, CA 92860, and conducting business as the LLC under which entertainers performed at

24     Spearmint Rhino – Van Nuys.

25            14.    Defendant Olympic Avenue Venture, Inc. (“Spearmint Rhino – Los Angeles”) is

26     a California Corporation with its principal offices at 1875 Tandem Way, Norco, CA 92860, and

27     conducting business as Spearmint Rhino – Los Angeles.

28

                                      SECOND AMENDED COMPLAINT - 4
     Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 5 of 26 Page ID #:1430




 1               15.   Defendant Olympic Avenue Ventures, LLC (“Spearmint Rhino – Los Angeles

 2     LLC”) is a California Limited Liability Company with its principal offices at 1875 Tandem Way,

 3     Norco, CA 92860, and conducting business as the LLC under which entertainers performed at

 4     Spearmint Rhino – Los Angeles.

 5               16.   Defendant Rialto Pockets, Incorporated (“Spearmint Rhino – Rialto”) is a

 6     California Corporation with its principal offices at 1875 Tandem Way, Norco, CA 92860, and

 7     conducting business as Spearmint Rhino – Rialto.

 8               17.   Defendant Rialto Pockets, LLC (“Spearmint Rhino – Rialto LLC”) is a California
 9     Limited Liability Company with its principal offices at 1875 Tandem Way, Norco, CA 92860,
10     and conducting business as the LLC under which entertainers performed at Spearmint Rhino –
11     Rialto.
12               18.   Defendant Santa Maria Restaurant Enterprises, Inc. (“Spearmint Rhino – Santa
13     Maria”) is a California Corporation with its principal offices at 1875 Tandem Way, Norco, CA
14     92860, and conducting business as Spearmint Rhino – Santa Maria.
15               19.   Defendant Santa Maria Restaurant Enterprises, LLC (“Spearmint Rhino – Santa
16     Maria LLC”) is a California Limited Liability Company with its principal offices at 1875
17     Tandem Way, Norco, CA 92860, and conducting business as the LLC under which entertainers
18     performed at Spearmint Rhino – Santa Maria.

19               20.   Defendant The Oxnard Hospitality Services, Inc. (“Spearmint Rhino – Oxnard”)

20     is a California Corporation with its principal offices at 1875 Tandem Way, Norco, CA 92860,

21     and conducting business as Spearmint Rhino – Oxnard.

22               21.   Defendant The Oxnard Hospitality Services, LLC (“Spearmint Rhino – Oxnard

23     LLC”) is a California Limited Liability Company with its principal offices at 1875 Tandem Way,

24     Norco, CA 92860, and conducting business as the LLC under which entertainers performed at

25     Spearmint Rhino – Oxnard.

26               22.   Defendant Brookhurst Venture LLC (“California Girls – Anaheim”) is a

27     California Limited Liability Company with its principal offices at 1875 Tandem Way, Norco,

28     CA 92860, and conducting business as California Girls – Anaheim.

                                       SECOND AMENDED COMPLAINT - 5
     Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 6 of 26 Page ID #:1431




 1            23.    Defendant Brookhurst Venture Anaheim, LLC (“California Girls – Anaheim

 2     LLC”) is a California Limited Liability Company with its principal offices at 1875 Tandem Way,

 3     Norco, CA 92860, and conducting business as the LLC under which entertainers performed at

 4     California Girls - Anaheim.

 5            24.    Defendant PNM Enterprises (“California Girls – Santa Ana”) is a California

 6     Limited Liability Company with its principal offices at 1875 Tandem Way, Norco, CA 92860,

 7     and conducting business as California Girls – Santa Ana.

 8            25.    Defendant PNM Enterprises Santa Ana, LLC (“California Girls – Santa Ana
 9     LLC”) is a California Limited Liability Company with its principal offices at 1875 Tandem Way,
10     Norco, CA 92860, and conducting business as the LLC under which entertainers performed at
11     California Girls – Santa Ana.
12            26.    Defendant Farmdale Hospitality Services, Inc. (“Blue Zebra – North Hollywood”)
13     is a California Corporationwith its principal offices at 1875 Tandem Way, Norco, CA 92860, and
14     conducting business as Blue Zebra – North Hollywood.
15            27.    Defendant Farmdale Hospitality Services, LLC. (“Blue Zebra – North Hollywood
16     LLC”) is a California Limited Liability Company with its principal offices at 1875 Tandem Way,
17     Norco, CA 92860, and conducting business as the LLC under which entertainers performed at
18     California Girls – Santa Ana.

19            28.    Defendant Washington Management, LLC (“Dames N Games – Los Angeles”) is

20     a California Limited Liability Company with its principal offices at 1875 Tandem Way, Norco,

21     CA 92860, and conducting business as Dames N Games – Los Angeles.

22            29.    Defendant Washington Management Los Angeles, LLC (“Dames N Games – Los

23     Angeles LLC”) is a California Limited Liability Company with its principal offices at 1875

24     Tandem Way, Norco, CA 92860, and conducting business as the LLC under which entertainers

25     performed at (“Dames N Games – Los Angeles”)

26            30.    Defendant Rouge Gentlemen’s Club, Inc. (“Dames N Games – Van Nuys”) is a

27     California Corporation with its principal offices at 1875 Tandem Way, Norco, CA 92860, and

28     conducting business as Dames N Games – Van Nuys.

                                       SECOND AMENDED COMPLAINT - 6
     Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 7 of 26 Page ID #:1432




 1             31.     Defendant DG Hospitality Van Nuys, LLC (“Dames N Games – Van Nuys LLC”)

 2     is a California Limited Liability Company with its principal offices at 1875 Tandem Way,

 3     Norco, CA 92860, and conducting business as the LLC under which entertainers performed at

 4     (“Dames N Games – Van Nuys”)

 5             32.     The above referenced clubs whether Spearmint Rhino, Dames n Games, Blue

 6     Zebra or California Girls are collectively referred to herein as “Spearmint Rhino Clubs.”

 7             33.     Defendants directly or indirectly own, manage, direct, operate, dictate

 8     employment policies, and control the business operations at the Spearmint Rhino Clubs. At all
 9     relevant times, Defendants employed or jointly employed all dancers working in the Spearmint
10     Rhino Clubs, and dictated the common employment policies applicable in the Spearmint Rhino
11     Clubs, including but not necessarily limited to the decisions: (1) to willfully or otherwise
12     misclassify dancers as LLC Members or independent contractors rather than employees; (2) to
13     fail to pay dancers minimum wage; (3) to fail to pay dancers overtime; (4) to take portions of
14     gratuities left for dancers by patrons; (5) to fail to provide dancers with accurate itemized wage
15     statements; (6) to fail to reimburse dancers for reasonable, work-related expenditures; (7) to fail
16     to keep accurate payroll and employment records for dancers; (8) to fail to compensate dancers
17     for all hours worked; (9) to fail to provide required meal and rest periods or pay missed meal
18     period wages; (10) to fail to provide dancers with required information upon hiring; (11) to fail

19     to pay dancers’ wages when due and (12) to fail to pay for all hours and penalties due upon discharge or

20     resignation . Defendants Spearmint Rhino Companies and Spearmint Rhino Consulting and their

21     principals created the business model used at the Spearmint Rhino Clubs, including the unlawful

22     practices identified above.

23             34.     At all relevant times Defendants were employers of Plaintiffs and Plaintiffs were

24     members of the Rule 23 class under California law and the FLSA.

25             35.     Plaintiff Adriana Ortega is an adult resident of Torrance, California. Plaintiff

26     Ortega worked as a dancer at the Spearmint Rhino – Torrance from approximately December,

27     2012 to June, 2016.

28

                                          SECOND AMENDED COMPLAINT - 7
     Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 8 of 26 Page ID #:1433




 1             36.     Plaintiff Roberta Friedman worked for Defendants from approximately 2014 to

 2     2017 at a location in Santa Maria, California.

 3             37.     Plaintiff Adriana Avelar worked for Defendants from approximately 2015 to 2017

 4     at a location in Santa Maria, California.

 5             38.     Plaintiff Sheyenne McCrea worked for Defendants from approximately March

 6     2017 to April 2019 in Santa Maria, California.

 7                                   III.    JURISDICTION AND VENUE

 8             39.     This Court has jurisdiction over this action under 28 U.S.C. § 1331 and 28 U.S.C.
 9     § 1367.
10             40.     Venue is proper because Defendants conduct business in this judicial district and
11     a significant portion of the events relevant to this lawsuit occurred in this judicial district.
12                                     IV.      STATEMENT OF FACTS
13               41.   Defendants own and/ or operate adult entertainment clubs located throughout
14     California, including locations in City of Industry, CA; Los Angeles, CA; Oxnard, CA; Rialto,
15     CA; Santa Barbara, CA; Santa Maria, CA; San Jose, CA; North Hollywood, CA; Anaheim, CA;
16     Santa Ana, CA; and Van Nuys, CA.
17               42.   Plaintiffs and other Dancers were classified by Defendants as independent
18     contractors or “LLC Members,” when they are, under Federal and California law, Defendants’

19     employees.

20               43.   Defendants have directly and/or indirectly exercised extensive control over the

21     manner in which dancers perform their jobs and conduct themselves while working at the

22     Spearmint Rhino Clubs, including but not necessarily limited to the following: Defendants retain

23     the right terminate dancers at will, and specifically for failure to maintain certain appearance and

24     grooming standards and failure to meet “dance performance minimums” (e.g., 21 hours of

25     performing per week); dancers are required to, upon request, participate in Defendants’

26     promotional activities in venues of Defendants’ choosing; dancers’ rates of pay are unilaterally

27     set by Defendants; dancers are prohibited from engaging in numerous acts while performing;

28     dancers are required to have their hair styled in a certain manner, and are required to wear bikini

                                        SECOND AMENDED COMPLAINT - 8
     Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 9 of 26 Page ID #:1434




 1     attire and high heels; dancers are required to offer special promotions in connection with lap

 2     dances, and are required to attempt to sell company merchandise during lap dances; dancers are

 3     required to check in at the beginning of their shifts and check out at the end of their shifts; and

 4     dancers are required to perform on stages of Defendants’ choosing, regardless of whether one

 5     stage or another was more profitable.

 6             44.     Defendants are in the business of providing adult entertainment to their patrons.

 7     Dancers perform services in the usual course of the Defendants’ businesses, and without dancers’

 8     services, Defendants would have no business.
 9             45.     For example, Defendants maintain a website on which it provides photographs
10     and other information regarding the dancers who perform at the Spearmint Rhino Clubs,
11     including advertising the specific dates when dancers are working.
12             46.     Dancers are not required to have any particular level of education to work as
13     dancers at Spearmint Rhino Clubs.
14             47.     Defendants make a far greater investment in instrumentalities necessary for
15     dancers to perform their work for Defendants, including, but not limited to, investments into
16     venues at which dancers perform.
17             48.     In order to perform their job, dancers have been required to pay significant “house
18     fees” to Defendants.

19             49.     Dancers have not received any wages or overtime from Defendants.

20             50.     Instead, any compensation dancers have received has come directly from patrons

21     in the form of gratuities or tips.

22             51.     Out of these gratuities or tips, dancers have been required to pay a portion back to

23     Defendants, as well as share their tips with other employees who are not eligible to share in tips,

24     including managers and non-service employees (such as disc jockeys).

25             52.     Even if these payments from patrons were deemed to be dancers’ “wages”,

26     dancers have not been permitted to retain the full amount of these wages, since Defendants have

27     subtracted various fines, charges, and fees from these amounts (as well as requiring dancers to

28     share them with other employees).

                                            SECOND AMENDED COMPLAINT - 9
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 10 of 26 Page ID #:1435




 1          53.     Based on their misclassification as LLC Members or independent contractors,

 2   dancers have been required to bear expenses of their employment, including expenses for

 3   wardrobe that meets Defendants’ requirements. California law requires employers to reimburse

 4   employees for such expenses, which are for the benefit of the employer and are necessary for the

 5   employees to perform their jobs.

 6          54.     Defendants have failed to provide dancers with itemized wage statements

 7   showing their hours worked, total wages earned, all deductions from wages, and all other

 8   information required by Cal. Lab. Code § 226(a).
 9          55.     Defendants have also failed to keep dancers’ records as required by Cal. Lab.
10   Code § 1174.5.
11          56.     As a result of their failure to pay class members minimum wage, Defendants have
12   also failed to pay dancers their wages when due.
13          57.     Defendants have also failed to provide required meal and rest periods or pay for
14   missed period wages.
15          58.     In addition, Defendants have failed to provide the dancers with required
16   information upon hiring.
17                              V.      CLASS ACTION ALLEGATIONS
18          59.     The Claims below are brought by Plaintiffs on behalf of themselves and all others

19   similarly situated pursuant to the class action mechanism set forth in Federal Rule of Civil

20   Procedure 23. This putative class is proposed as:

21          “All individuals who performed as entertainers and in conjunction therewith have
22          provided nude, semi-nude, and/or bikini entertainment for customers from October 30,
            2017 through January 22, 2020 as “LLC Members” or “independent contractors”
23          during any portion of the foregoing time period at the Clubs owned.”

24

25
     A.     ASCERTAINABILITY
26

27

28

                                     SECOND AMENDED COMPLAINT - 10
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 11 of 26 Page ID #:1436




 1            60.      It is administratively feasible to determine the members of the putative class

 2   through Defendants’ records, because Defendants maintain class members’ relevant information,

 3   including contact information and certain pay records.

 4   B.       NUMEROSITY

 5            61.      Plaintiff is informed and believes that there are hundreds of members of the putative

 6   class.

 7   C.       COMMONALITY

 8            62.      Members of the putative class share common issues of fact, including but not
 9   limited to:
10                  a. The nature of the policies or practices tending to support Plaintiff’s
11                     misclassification allegations;
12                  b. Whether Defendants have had a policy or practice of taking dancers’ gratuities;
13                  c. Whether Defendants have had a policy or practice of failing to reimburse dancers
14                     for work-related business expenditures;
15                  d. Whether Defendants have had a policy or practice of failing to pay dancers
16                     minimum wage;
17                  e. Whether Defendants have had a policy or practice of failing to pay dancers
18                     overtime wages;

19                  f. Whether Defendants have had a policy or practice of failing to provide dancers

20                     with itemized wage statements showing the information required by Cal. Lab.

21                     Code § 226;

22                  g. Whether Defendants have had a policy or practice of failing to keep accurate time

23                     records for dancers in violation of Cal. Lab. Code § 1174;

24                  h. Whether Defendants timely paid wages pursuant to Cal. Labor Code § 204;

25                  i. Whether Defendants have had a policy or practice of failing to provide dancers

26                     with meal and rest breaks or pay missed meal period wages in violation of Cal.

27                     Labor Code §§ 226.7 and 512;

28

                                        SECOND AMENDED COMPLAINT - 11
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 12 of 26 Page ID #:1437




 1                j. Whether Defendants have had a policy or practice of failing to provide dancers

 2                   with required information upon hiring in violation of Cal. Labor Code § 2810.5;

 3                   and

 4                k. Whether Defendants have had a policy or practice of failing to pay dancers their

 5                   wages when due in violation of Cal. Lab. Code §§ 201-202;

 6                l. Whether Defendants had a policy or practiceof failing to pay for all hours and

 7                   penalties due upon discharge or resignation;

 8          63.      Members of the putative class share common issues of law, including:
 9                m. Whether dancers have been misclassified by Defendants as independent
10                   contractors or LLC members under California law;
11                n. Whether Defendants’ policy or practice of failing to reimburse dancers for work-
12                   related business expenditures is in violation of Cal. Lab. Code § 2802;
13                o. Whether Defendants’ policy or practice of failing to pay dancers minimum wage
14                   is in violation of Cal. Lab. Code §§ 1182.12, 1194, 1194.2, 1197, 1197.1, and
15                   Wage Order 5;
16                p. Whether Defendants’ policy or practice of failing to keep accurate records for
17                   dancers is in violation of Cal. Lab. Code § 1174;
18                q. Whether Defendants’ policy or practice of failing to provide dancers with itemized

19                   wage statements showing the information required by Cal. Lab. Code § 226 is in

20                   violation of Cal. Lab. Code § 226; and

21                r. Whether Defendants’ policy or practice of failing to pay dancers their wages when

22                   due is in violation of Cal. Lab. Code §§ 201-202.

23          64.      The common issues of law can be answered with proof common to members of the

24   putative class, including:

25                s. Defendants’ policies and practices applicable to all dancers, including policies that

26                   tend to show dancers are in fact employees rather than independent contractors;

27                t. Defendants’ policies or practices concerning its pay practices; and

28

                                      SECOND AMENDED COMPLAINT - 12
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 13 of 26 Page ID #:1438




 1                u. All other facts common to the putative class alleged above and as may be disclosed

 2                   in discovery.

 3   D.     TYPICALITY

 4          65.      Plaintiff’s claims are typical of the claims of all members of the putative class. First,

 5   Plaintiff, like all members of the putative class, has been misclassified by Defendants as an

 6   independent contractors or LLC members.

 7          66.      Second, Plaintiff, like all members of the putative class, was harmed by

 8   Defendants’ pay policies or practices as described above.
 9   E.     ADEQUACY
10          67.      Plaintiff is a member of the putative class and will fairly and adequately represent
11   and protect the interests of the members of the putative class. Plaintiff has no conflicts of interests
12   with members of the putative class.
13          68.      Counsel for Plaintiff are competent and experienced in litigating employment based
14   class actions, including actions based on alleged misclassification.
15   F.     PREDOMINANCE
16          69.      Common questions of law and fact predominate over individual issues in this action
17   for several reasons. First, the misclassification issue can be resolved with proof of Defendants’
18   policies applicable to all dancers.

19          70.      Second, the issue of Defendants’ liability under the California Labor Code can be

20   established as to all dancers with proof that Defendants’ pay practices are common as to all dancers

21   or an identifiable subset of dancers.

22   G.      SUPERIORITY

23          71.      A class action is superior to all other available methods for the fair and efficient

24   adjudication of this controversy. Most if not all dancers would likely find the cost of individually

25   litigating their claims against Defendants to be prohibitive. Further, thousands of individual

26   proceedings in lieu of a class action would be an unnecessary burden on the court system as well

27   as the parties. Additionally, many dancers may be unaware that they have legal recourse against

28   Defendants.

                                      SECOND AMENDED COMPLAINT - 13
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 14 of 26 Page ID #:1439




 1                         VI.     COLLECTIVE ACTION ALLEGATIONS

 2             72.   Plaintiffs assert the FLSA claims below pursuant to 29 U.S.C. § 216(b) on behalf

 3   of a class of similarly situated individuals.

 4             73.   Class members may choose to “opt-in” to this case, pursuant to 29 U.S.C. §

 5   216(b).

 6             74.   Collective treatment of the FLSA claims in this Action is appropriate for reasons

 7   including, but not necessarily limited to, the reasons that claims minimum wage violations under

 8   California law are appropriate for class treatment, discussed above.
 9                                              FIRST CLAIM
10                                     Failure to Pay Minimum Wage
11                                         29 U.S.C. § 206(a)(1)(C)
12             75.   Plaintiff, on behalf of herself and members of the putative class, realleges and
13   incorporates by reference the allegations in the preceding paragraphs as if fully alleged herein.
14             76.   Plaintiff and members of the putative class were and/or are Defendants’
15   employees for purposes of the Fair Labor Standards Act.
16             77.   Defendants have misclassified exotic dancers as independent contractors and/or
17   “LLC Members,” and failed to pay dancers an hourly rate of at least the federal minimum wage
18   of $7.25 per hour. Defendants have thus violated the FLSA, 29 U.S.C. § 206(a)(1)(C), and have

19   done so willfully, intentionally, and in bad faith.

20                                            SECOND CLAIM

21                                     Failure to Pay Minimum Wage

22               Cal. Lab. Code §§ l182.12, 1194, 1194.2, 1197, 1197.1, and Wage Order 5

23             78.   Plaintiff, on behalf of herself and members of the putative class, realleges and

24   incorporates by reference the allegations in the preceding paragraphs as if fully alleged herein.

25             79.   Pursuant to California law, Defendants were and/or are the employers of Plaintiff

26   and members of the putative class.

27             80.   Cal. Lab. Code § 1194 states that any employee receiving less than the legal

28   minimum wage or the legal overtime compensation applicable to the employee is entitled to

                                     SECOND AMENDED COMPLAINT - 14
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 15 of 26 Page ID #:1440




 1   recover in a civil action the unpaid balance of the full amount of this minimum wage or overtime

 2   compensation, including interest thereon, reasonable attorneys' fees, and costs of suit. Cal. Lab.

 3   Code § 1197 states that the minimum wage is that set by the commission in the applicable wage

 4   order, in this case Wage Order 5. Wage Order 5 incorporates by reference the minimum wage set

 5   by statute.

 6           81.    Defendants failed to pay dancers minimum wage for all hours worked as required

 7   by California law.

 8           82.    Accordingly, dancers are entitled to minimum wage back pay and interest
 9   thereon, liquidated damages in the amount of the minimum wage back pay and interest thereon,
10   reasonable attorneys’ fees, costs of suit, and penalties.
11                                             THIRD CLAIM
12                             Failure to Timely Pay All Wages When Due
13                                       Cal. Lab. Code §§ 204, 210
14           83.    Plaintiff, on behalf of herself and members of the putative class, realleges and
15   incorporates by reference the allegations in the preceding paragraphs as if fully alleged herein.
16           84.    California Labor Code § 204 requires all wages be paid on at least a semi-monthly
17   basis to non-exempt employees. Further, any wages earned for labor in excess of the normal
18   work period must be paid no later than the following pay period’s pay date.

19           85.    California Labor Code § 210 provides that any person who fails to pay wages due

20   to any employee in violation of Section 204 shall be subject to a civil penalty for an initial

21   violation of $100 for each failure to pay each employee, and for each subsequent violation or any

22   willful or intentional violation of $200 for each failure to pay each employee plus 25 percent of

23   the amount unlawfully withheld.

24           86.    During the class period, Plaintiff and the putative class members earned wages

25   including but not limited to overtime compensation whether guaranteed by statute or contract for

26   which they were never paid after the legally required date.

27

28

                                     SECOND AMENDED COMPLAINT - 15
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 16 of 26 Page ID #:1441




 1          87.     Defendants failed to compensate Plaintiff and the putative class for all hours

 2   worked at the proper rate of pay due to their unlawful misclassification of Plaintiff and the

 3   putative class members as “members” of an LLC.

 4          88.     Defendants’ failure to timely pay these wages when due was willful and/or

 5   intentional.

 6          89.     As a direct and proximate result of Defendants’ unlawful conduct as alleged

 7   herein, Plaintiff and the putative class members have sustained economic damages, including but

 8   not limited to unpaid wages and lost interest, in an amount to be established at trial, and are
 9   entitled to recover economic and statutory damages and penalties and other appropriate relief
10   from Defendants’ violations of the California Labor Code.
11                                           FOURTH CLAIM
12    Failure to Provide Required Meal & Rest Periods or Pay Missed Meal Period Wages Due
13           Cal. Lab. Code §§ 226.7, 512, 1194.5, 1198; IWC Wage Order No. 9 §§ 11, 12
14          90.     Plaintiff, on behalf of herself and members of the putative class, realleges and
15   incorporates by reference the allegations in the preceding paragraphs as if fully alleged herein.
16          91.     California Labor Code § 226.7(a) prohibits an employer from requiring an
17   employee to work during any meal period mandated by an applicable Industrial Wage Order.
18   California Labor Code § 512 and IWC Wage Order 9 section 11 prohibits employers from

19   employing a worker for more than five hours without a meal period of at least 30 minutes.

20   Further, California Labor Code § 512 prohibits employers from employing a worker for more

21   than 10 hours without a second meal period of at least 30 minutes. Under both California Labor

22   Code §226.7(b) and IWC Wage Order 9 section 11(D), if an employer fails to provide an

23   employee a meal period as required, the employer must pay the employee one hour of pay at the

24   employee’s regular rate of compensation for each workday that a meal period is not provided as

25   required.

26          92.     California Labor Code § 226.7(a) prohibits an employer from requiring an

27   employee to work during any rest break mandated by an applicable Industrial Wage Order. IWC

28   Wage Order 9 section 12(A) requires employers to authorize and permit employees who work

                                     SECOND AMENDED COMPLAINT - 16
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 17 of 26 Page ID #:1442




 1   three and one half or more hours in a day to take a paid rest break of at least 10 minutes for every

 2   four hours worked or major fraction thereof, which insofar as practicable shall be in the middle

 3   of each work period. Under both California Labor Code § 226.7(b) and IWC Wage Order 9

 4   section 12(B), if an employer fails to provide an employee A rest break as required, the employer

 5   must pay the employee one hour of pay at the employee's regular rate of compensation for each

 6   workday that a rest break is not provided as required.

 7          93.     The California Labor Code requires an employer to completely relieve employees

 8   from all duties during meal and rest breaks.
 9          94.     California Labor Code § 1198 makes unlawful the employment of an employee
10   under conditions the IWC prohibits.
11          95.     During the class period, Defendants have had and continue to have a policy and
12   practice of failing to provide Plaintiffs and putative class members full and timely meal periods
13   required by California Labor Code §§ 226.7 and 512 and IWC Wage Order 9 section 11.
14          96.     Defendants have further violated and continue to violate California Labor Code
15   §§ 226.7 and 512 and IWC Wage Order No. 9 sections 11, 12 by having had and continuing to
16   have a policy and practice of failing to pay each of their employees who was not provided with a
17   full and timely meal period or rest breaks an additional one hour of compensation at each
18   employee’s regular rate of pay.

19          97.     Defendants have committed and continue to commit the acts alleged herein

20   knowingly and willfully.

21          98.     As a direct and proximate result of Defendants’ unlawful conduct as alleged

22   herein, Plaintiff and the putative class have sustained economic damages, including but not

23   limited to unpaid meal and rest period premiums, lost interest, in an amount to be established at

24   trial, and are entitled to recover economic and statutory damages and penalties and other

25   appropriate relief from Defendants’ violations of the California Labor Code and IWC Wage

26   Order 9.

27

28

                                    SECOND AMENDED COMPLAINT - 17
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 18 of 26 Page ID #:1443




 1                                            FIFTH CLAIM

 2                                   Failure to Pay Overtime Wages

 3                  Cal. Lab. Code §§ 510, 1194, 1198; IWC Wage Order No. 9, § 3

 4          99.     Plaintiff, on behalf of herself and members of the putative class, realleges and

 5   incorporates by reference the allegations in the preceding paragraphs as if fully alleged herein.

 6          100.    It is unlawful under California law for an employer to require, suffer or permit a

 7   non-exempt employee to work in excess of eight hours per workday or 40 hours per workweek

 8   without paying premium wages at one and a half times the employee’s regular rate under
 9   California Labor Code § 510 and IWC Wage Order 9 section 3.
10          101.    It is also unlawful under California law for an employer to require, suffer or
11   permit a non-exempt employee to work in excess of twelve hours per workday or beyond eight
12   hours on the seventh consecutive workday in the workweek without paying premium wages at
13   double the employee’s regular rate under California Labor Code § 510 and IWC Wage Order 9 §
14   3.
15          102.    California law interprets the regular rate in the same manner as the FLSA.
16          103.    California law requires that when an employer directs, commands or restrains an
17   employee and prevents the employee from using the time effectively for his or her own purposes,
18   that employee remains subject to the employer’s control, and this constitutes hours worked and

19   the employee must be paid.

20          104.    California Labor Code § 1198 prevents an employer from employing an

21   individual for longer hours than the IWC sets or under conditions the IWC prohibits. California

22   Labor Code § 1194(a) entitles an employee to recover in a civil action the unpaid balance of all

23   overtime compensation due but not paid.

24          105.    Plaintiff and the putative class members are current and former non-exempt

25   employees entitled to the protections of California Labor Code §§ 510, 1194, and IWC Wage

26   Order No. 9.

27

28

                                    SECOND AMENDED COMPLAINT - 18
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 19 of 26 Page ID #:1444




 1          106.    Plaintiff and the putative class members have at times worked in excess of eight

 2   hours per workday and in excess of 40 hours per workweek, beyond twelve hours per work day

 3   and beyond the eighth hour on the seventh consecutive day of the workweek.

 4          107.    During the class period, Defendants have failed and continue to fail to include all

 5   remuneration received by Plaintiff and putative class members into the calculation of their

 6   respective regular rates of pay.

 7          108.    Defendants’ policy and practice of failing to pay Plaintiff and the putative class

 8   the proper wages owed for all hours worked is unlawful. As a result of this unlawful policy,
 9   Plaintiff and the putative class have worked overtime hours for Defendants without being paid
10   overtime premiums in violation of California law.
11          109.    Defendants have committed the acts alleged herein knowingly and willfully.
12          110.    As a direct and proximate result of Defendants’ unlawful conduct as alleged
13   herein, Plaintiff and the putative class members have sustained economic damages, including but
14   not limited to unpaid overtime wages and lost interest, in an amount to be established at trial, and
15   are entitled to recover economic and statutory damages and penalties and other appropriate relief
16   from Defendants’ violations of the California Labor Code and IWC Wage Order 9 section 3.
17                                             SIXTH CLAIM
18                   Civil Penalties for Violation of the Wage Theft Prevention Act

19                                          Cal. Lab. Code § 2810.5

20          111.    Plaintiff, on behalf of herself and members of the putative class, realleges and

21   incorporates by reference the allegations in the preceding paragraphs as if fully alleged herein.

22          112.    At all relevant times, Defendants were subject to the provisions of the California

23   Labor Codes mentioned herein.

24          113.    Defendants have failed to comply with California Labor Code § 2810.5 by failing

25   to provide each employee with a written notice containing the information specified in Section

26   2810.5(a)(1)(A) through (H). Plaintiff and the putative class is therefore entitled to the penalties

27   set forth in the California Labor Code, including but not limited to the penalties set forth in Cal.

28

                                        SECOND AMENDED COMPLAINT - 19
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 20 of 26 Page ID #:1445




 1   Labor Code § 2699(f) on behalf of herself and other current and former aggrieved employees of

 2   Defendants, for each and every pay period that Defendants violated Cal. Labor Code § 2810.5.

 3          114.    In addition, Plaintiff and the putative class seek an award of reasonable attorneys’

 4   fees and costs pursuant to Cal. Labor Code § 2699(g)(1), which states, “Any employee who

 5   prevails in any action shall be entitled to an award of reasonable attorneys’ fees and costs.”

 6                                          SEVENTH CLAIM

 7                                  Violation of Cal. Lab. Code § 351

 8                   (Enforceable Through Cal. Bus. & Prof. Code § 17200 et seq.)
 9          115.    Plaintiff, on behalf of herself and members of the putative class, realleges and
10   incorporates by reference the allegations in the preceding paragraphs as if fully alleged herein.
11          116.    Pursuant to California law, Defendants were and/or are the employers of Plaintiff
12   and members of the putative class.
13          117.    Cal. Lab. Code § 351 prohibits employers from taking any portion of gratuities
14   left to their employees.
15          118.    This violation is enforceable pursuant to the California Unfair Competition Law
16   (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq. Defendants’ conduct constitutes unlawful,
17   unfair, or fraudulent acts or practices, in that Defendants have violated California Labor Code
18   §351 in not permitting dancers to retain all gratuities, including dance fees, paid by customers.

19          119.    Defendants have unlawfully deducted various fines, charges, and fees from

20   gratuities left by Defendants’ patrons for dancers. Additionally, Defendants have unlawfully

21   required dancers to share gratuities left to them with Defendants’ other employees who are not

22   eligible to share in tips, including managers and non-service employees (such as disc jockeys).

23          120.    As a result of Defendants’ conduct, dancers suffered injury in fact and lost money

24   and property, including the loss of gratuities to which they were entitled. Pursuant to Cal. Bus.

25   & Prof. Code § 17203, dancers seek declaratory and injunctive relief for Defendants’ unlawful,

26   unfair, and fraudulent conduct and to recover restitution.

27

28

                                    SECOND AMENDED COMPLAINT - 20
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 21 of 26 Page ID #:1446




 1                                            EIGHTH CLAIM

 2                            Failure to Furnish Accurate Wage Statements

 3                                          Cal. Lab. Code § 226

 4          121.    Plaintiff, on behalf of herself and members of the putative class, realleges and

 5   incorporates by reference the allegations in the preceding paragraphs as if fully alleged herein.

 6          122.    Pursuant to California law, Defendants were and/or are the employers of Plaintiff

 7   and members of the putative class.

 8          123.    Cal. Lab. Code § 226 states that every employer shall, semimonthly or at the time
 9   of each payment of wages, furnish each of his or her employees, either as a detachable part of the
10   check, draft, or voucher paying the employee's wages, or separately when wages are paid by
11   personal check or cash, an accurate itemized statement in writing showing (1) gross wages
12   earned, (2) total hours worked by the employee, except for any employee whose compensation is
13   solely based on a salary and who is exempt from payment of overtime under subdivision (a) of
14   Section 515 or any applicable order of the Industrial Welfare Commission, (3) the number of
15   piece-rate units earned and any applicable piece rate if the employee is paid on a piece-rate basis,
16   (4) all deductions, provided that all deductions made on written orders of the employee may be
17   aggregated and shown as one item, (5) net wages earned, (6) the inclusive dates of the period for
18   which the employee is paid, (7) the name of the employee and only the last four digits of his or

19   her social security number or an employee identification number other than a social security

20   number, (8) the name and address of the legal entity that is the employer and, if the employer is a

21   farm labor contractor, as defined in subdivision (b) of Section 1682, the name and address of the

22   legal entity that secured the services of the employer, and (9) all applicable hourly rates in effect

23   during the pay period and the corresponding number of hours worked at each hourly rate by the

24   employee and, beginning July 1, 2013, if the employer is a temporary services employer as

25   defined in Section 201.3, the rate of pay and the total hours worked for each temporary services

26   assignment.

27          124.    Defendants unlawfully failed to provide dancers with accurate itemized wage

28   statements in writing with the information required by § 226.

                                     SECOND AMENDED COMPLAINT - 21
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 22 of 26 Page ID #:1447




 1           125.    Dancers suffered injury as a result of Defendants’ conduct because, inter alia,

 2   they cannot readily ascertain their rates of pay for their hours worked for Defendants.

 3           126.    Accordingly, under § 226, dancers are entitled to statutory penalties, attorneys’

 4   fees, and costs.

 5                                            NINTH CLAIM

 6                           Failure to Reimburse for Work-Related Expenditures

 7                                         Cal. Lab. Code § 2802

 8           127.    Plaintiff, on behalf of herself and members of the putative class, realleges and
 9   incorporates by reference the allegations in the preceding paragraphs as if fully alleged herein.
10           128.    Pursuant to California law, Defendants were and/or are the employers of Plaintiff
11   and members of the putative class.
12           129.    Cal. Lab. Code § 2802 requires an employer to indemnify its employees for all
13   necessary expenditures or losses incurred by the employee in direct consequence of the discharge
14   of his or her duties.
15           130.    Dancers incurred unreimbursed costs, including wardrobe-related items that meets
16   Defendants’ requirements, “house fees,” and contractual fees required to be paid by Plaintiff and
17   members of the putative class in order to work for Defendants.
18           131.    Such costs were reasonably incurred so that dancers could adequately perform

19   their work for Defendants.

20           132.    Accordingly, dancers are entitled to reimbursement for such incurred costs, plus

21   attorneys’ fees and costs of suit.

22                                            TENTH CLAIM

23                                Failure to Keep Accurate Payroll Records

24                                         Cal. Lab. Code § 1174

25           133.    Plaintiff, on behalf of herself and members of the putative class, realleges and

26   incorporates by reference the allegations in the preceding paragraphs as if fully alleged herein.

27           134.    Pursuant to California law, Defendants were and/or are the employers of Plaintiff

28   and members of the putative class.

                                      SECOND AMENDED COMPLAINT - 22
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 23 of 26 Page ID #:1448




 1          135.    Labor Code § 1174(d) requires that every employer in California maintain

 2   “payroll records showing the hours worked daily by and the wages paid to, and the number of

 3   piece-rate units earned by and any applicable piece rate paid to, employees employed” in

 4   California. In addition, Cal. Lab. Code § 1174(d) requires that these records “be kept in

 5   accordance with rules established for this purpose by the [Industrial Welfare] commission.”

 6          136.    Rules established by the commission, Wage Order 5, § 7, require that every

 7   employer in California “keep accurate information with respect to each employee,” including

 8   without limitation, “time records showing when the employee begins and ends each work
 9   period,” as well as “[m]eal periods, split shift intervals and total daily hours worked.”
10          137.    Defendants failed to maintain accurate records in compliance with Cal. Lab. Code
11   § 1174(d) and/or Wage Order 5 for dancers.
12          138.    Accordingly, dancers are entitled to collect and seek a civil penalty from
13   Defendants in the amount of $500 each pursuant to Cal. Lab. Code § 1174.5.
14                                         ELEVENTH CLAIM

15                                   Failure to Pay Wages When Due

16                                    Cal. Lab. Code §§ 201, 202, 203

17          139.    Plaintiff, on behalf of herself and members of the putative class, realleges and

18   incorporates by reference the allegations in the preceding paragraphs as if fully alleged herein.

19          140.    Pursuant to California law, Defendants were and/or are the employers of Plaintiff

20   and members of the putative class.

21          141.    Cal. Lab. Code § 201 states that if an employer discharges an employee, the

22   wages earned and unpaid at the time of discharge are due and payable immediately. Cal Lab.

23   Code § 202 states If an employee not having a written contract for a definite period quits his or

24   her employment, his or her wages shall become due and payable not later than 72 hours

25   thereafter, unless the employee has given 72 hours of previous notice of his or her intention to

26   quit, in which case the employee is entitled to his or her wages at the time of quitting.

27

28

                                     SECOND AMENDED COMPLAINT - 23
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 24 of 26 Page ID #:1449




 1          142.    Defendants failed to pay Plaintiff and a subset of members of the putative class

 2   who no longer work for Defendants their wages earned upon the termination of their respective

 3   employment relationships with Defendants.

 4          143.    Accordingly, pursuant to Cal. Lab. Code §§ 200-204, Plaintiff and certain

 5   members of the putative class are entitled to waiting time penalties.

 6                                         TWELFTH CLAIM

 7                                     Unlawful Business Practices

 8                               Cal. Bus. & Prof. Code § 17200, et seq.
 9          144.    Plaintiff, on behalf of herself and members of the putative class, realleges and
10   incorporates by reference the allegations in the preceding paragraphs as if fully alleged herein.
11          145.    Pursuant to California law, Defendants were and/or are the employers of Plaintiff
12   and members of the putative class.
13          146.    Defendants’ violations of the above cited Labor Code provisions and/or Wage
14   Order 9 constitute unlawful business practices prohibited by California Business & Professions
15   Code § 17200, et seq. and are independently actionable under California Business & Professions
16   Code § 17200, et seq.
                                           THIRTEEN CLAIM
17

18           Penalties Pursuant to the Labor Code Private Attorneys General Act of 2004
                                     Cal. Lab. Code § 2698, et seq.
19
                                          Representative Action
20
            147.    Plaintiffs were aggrieved employees as defined by Cal. Lab. Code §2699(c)
21
     because she was employed by Defendants during the applicable statutory period and suffered
22
     injury as a result of the Defendants’ Labor Code violations, including: misclassification whether
23
     willful or otherwise (Cal. Lab. Code § 226.8); failing to pay terminated dancers’ wages when due
24
     (Cal. Lab. Code §§ 201-203); unlawful withholding of gratuities (Cal. Lab. Code § 351);
25
     unlawful tip pooling (Cal. Lab. Code § 351 )unlawful withholding of wages (Cal. Lab. Code
26
     § 221 and 225.5); failing to provide dancers with proper itemized wage statements (Cal. Lab.
27
     Code § 226); failing to keep accurate payroll records for dancers (Cal. Lab. Code §§ 1174,
28

                                    SECOND AMENDED COMPLAINT - 24
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 25 of 26 Page ID #:1450




 1   1174.5); failing to pay dancers minimum wage (Cal. Lab. Code §§ 1197, 1197.1); and failing to

 2   reimburse dancers for necessary work related expenses (Cal. Lab. Code § 2802). Defendants’

 3   Labor Code violations are, separately, violations of Cal. Lab. Code § 558.

 4           148.   Plaintiffs have complied with the notice requirement of Cal. Lab. Code § 2699.3

 5   by submitting notice to the California Labor & Workforce Development Agency (“LWDA”)

 6   through its electronic system, and to each Defendant via Certified Mail, return receipt requested,

 7   on February 3, 2017 and on April 26, 2019.

 8           149.   It has been 65 days or more since the LWDA was notified of the Labor Code
 9   violations asserted in this Complaint, and the LWDA has not provided any notice that it will or
10   will not investigate the alleged violations.
11           150.   Accordingly, Plaintiff is entitled to recover penalties, attorneys’ fees, and costs of
12   suit.
13                                        PRAYER FOR RELIEF

14           Plaintiff, on behalf of herself and the members of the putative class, pray for relief as

15   follows:

16           a.     Certification of this action as a class action pursuant to Fed. R. Civ. P. 23;

17           b.     Issuance of notice allowing similarly situated individuals to opt in to this case

18                  pursuant to the Fair Labor Standards Act, 28 U.S.C. § 216(b);

19           c.     Designation of Plaintiff as representative of the putative class and collective

20                  action;

21           d.     Designation of Plaintiff’s counsel as class counsel for the putative class and

22                  collective action;

23           e.     Damages for failure to pay minimum wage pursuant to federal and California law;

24           f.     Damages for failure to reimburse pursuant to California law;

25           g.     Damages for Defendants’ conversion of gratuities;

26           h.     Restitution pursuant to Cal. Bus. & Prof. Code § 17200, et seq.;

27           i.     Liquidated damages pursuant to state and federal law;

28           j.     Statutory penalties pursuant to Cal. Lab. Code §§ 203, 226 and 1174;

                                     SECOND AMENDED COMPLAINT - 25
 Case 5:17-cv-00206-JGB-KK Document 89 Filed 01/30/20 Page 26 of 26 Page ID #:1451




 1         k.     Pre-judgment and post-judgment interest;

 2         l.     Declaratory relief;

 3         m.     Attorneys’ fees and costs; and

 4         n.     All other relief the Court deems just and equitable.

 5
     Dated: January 30, 2020              Respectfully submitted,
 6                                        ADRIANA ORTEGA, ROBERTA FRIEDMAN,
 7                                        ADRIANA AVELAR and SHEYENNE MCCREA
                                          individually and on behalf of all others similarly situated,
 8
                                          By their attorneys,
 9
                                                /s/ Shannon Liss-Riordan
10

11                                        SHANNON LISS-RIORDAN (State Bar No. 310719)
                                          sliss@llrlaw.com
12                                        LICHTEN & LISS-RIORDAN, P.C.
                                          729 Boylston Street, Suite 2000
13                                        Boston, MA 02116
                                          Telephone: (617) 994-5800
14
                                          Facsimile: (617) 994-5801
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  SECOND AMENDED COMPLAINT - 26
